Case 4:17-cv-00524 Document 33 Filed on 10/18/18 in TXSD Page 1 of 2




                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                October 19, 2018
                                                               David J. Bradley, Clerk
Case 4:17-cv-00524 Document 33 Filed on 10/18/18 in TXSD Page 2 of 2
